Citation Nr: 0100356	
Decision Date: 01/08/01    Archive Date: 01/17/01

DOCKET NO.  99-11 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for pulmonary 
tuberculosis.

2.  Entitlement to service connection for arthritis.


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The appellant is reported to have served honorably between 
September 1941 and  June 1946.  He was reported also to have 
been a prisoner of war (POW) of the Japanese government from 
May 12, 1942, to January 5, 1943.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an August 1998 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines, which denied 
entitlement to service connection for pulmonary tuberculosis 
and arthritis.

In a July 1999 rating decision, the RO granted entitlement to 
service connection for malaria, evaluated as noncompensable, 
effective from May 11, 1999.  The RO also denied entitlement 
to service connection for avitaminosis, chronic dysentery, 
helminthiasis, malnutrition (including optic atrophy 
associated with malnutrition), pellagra, other nutritional 
deficiencies, psychosis, any of the anxiety states, dysthymic 
disorder (or depressive neurosis), organic residuals of 
frostbite, posttraumatic arthritis, irritable bowel syndrome, 
peptic ulcer disease, peripheral neuropathy, ischemic heart 
disease as a residual of beriberi, and beriberi.  The veteran 
has not filed a notice of disagreement as to those 
determinations; thus, the aforementioned issues are not 
before the Board for appellate consideration.  



REMAND

A May 1945 service examination reflects that the veteran's 
systems were clinically evaluated as normal.  Clinical 
records reflect treatment for malaria in July 1946 and an 
undated diagnosis of muscular rheumatism.  

Private medical records dated in June 1992 reflect a 
diagnosis of pulmonary tuberculosis.  A June 1998 VA 
radiology report of the chest reflects an impression of 
minimal infiltrates with more on the left, activity 
undetermined.  Upon VA examinations of the bones and joints 
dated in June 1998, the veteran denied any bone or joint 
related injuries during his service.  Radiological 
examination of the limbs was not conducted.  

In a March 1999 statement to the RO on VA Form 21-4142, the 
veteran identified additional sources of records to support 
his claims of entitlement to service connection for pulmonary 
tuberculosis and arthritis.  To ensure that VA has met its 
duty to assist the appellant in developing the facts 
pertinent to his claims and to ensure full compliance with 
due process requirements, the Board is compelled to REMAND 
this case to the RO for the following development:

1.  The RO should attempt to obtain the 
records identified by the appellant in 
his March 1999 VA Form 21-4142 in regard 
to the issues of entitlement to service 
connection for pulmonary tuberculosis and 
arthritis.  After securing the necessary 
permission from the veteran, copies of 
any available records that are not 
already of record should be obtained and 
associated with the claims folder.

2.  The RO should then review the 
evidence of record and determine whether 
a medical examination and diagnostic 
testing would substantiate entitlement to 
benefits.  If so, the RO should arrange 
for VA specialist examinations to 
determine the nature and etiology of the 
veteran's pulmonary tuberculosis and 
arthritis, if any.  See Floyd D. Spence 
National Defense Authorization Act for FY 
2001, Pub. L. No. 106-398, § 1611 
(2000)(to be codified at 38 U.S.C.A. 
§ 5107(a)).

When this development is completed to the extent possible, 
the claim should be readjudicated by the RO.  If the benefit 
sought on appeal remains denied, the veteran and his 
representative should be furnished a supplemental statement 
of the case with regard to the additional development and 
afforded the opportunity to respond.  Thereafter, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  No action is 
required of the veteran until he receives further notice.

The Board notes that the appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	John E. Ormond, Jr.
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



